Exhibit 10(y)

 

 

AMENDMENT NO. 1

TO THE

ONCOR SALARY DEFERRAL PROGRAM

 

This Amendment No. 1 to the Oncor Salary Deferral Program is effective as of
February 25, 2015.

 

WHEREAS, Oncor Electric Delivery Company LLC (the “Company”) adopted the Oncor
Salary Deferral Program (the “Plan”) effective as of January 1, 2010, to provide
a mechanism for certain key employees of the Company to defer a portion of their
Salary and Bonus, to motivate key employees, and to recognize the contributions
of such employees to the Company; and

 

WHEREAS, the Company now desires to amend the Plan to permit the Company to
make, from time to time at the direction of the Organization & Compensation
Committee of the Company’s Board of Directors, discretionary Company
contributions to individual Participants selected by the Company; and

 

WHEREAS, pursuant to Section 14.1 of the Plan, the Board of Directors of the
Company may amend the Plan at any time.

 

 

NOW, THEREFORE, the Plan is hereby amended as follows.

 

1.  Discretionary Company Contributions.  Section 5 of the Plan is hereby
amended by changing the title of such Section to “Matching Awards, Company
Discretionary Contributions, Vesting and Forfeitures”, by adding a new Section
5.2 to be and read in full as set forth below, and by renumbering the remaining
provisions of Section 5 accordingly:

 

“5.2Discretionary Company Contributions. In addition to the Matching Awards
provided for in Section 5.1 above, the Company may, from time to time, make
additional discretionary contributions to the Accounts of individual
Participants selected by the Company as directed by the Organization &
Compensation Committee of the Company’s Board of Directors (the “O&C
Committee”).  The amount of any such discretionary contributions shall be
determined by the O&C Committee in its sole and absolute discretion based on
such factors as may be determined by the O&C Committee to be appropriate. Such
discretionary contributions may be fully vested when made, or may be subject to
a vesting schedule or vesting parameters as determined by the O&C Committee in
its sole and absolute discretion.  The amount and terms of discretionary
contributions need not be uniform among Participants to whom the O&C Committee
decides to make a discretionary contribution.  The decision of the O&C Committee
to authorize a discretionary contribution from the Company to any one
Participant will not entitle any other Participant to receive a discretionary
contribution, nor entitle the



--------------------------------------------------------------------------------

 

Participant on whose behalf the discretionary contribution was made, to receive
any other discretionary contribution.”

 

2.  Vesting.  Section 5.3 of the Plan (formerly Section 5.2 of the Plan) is
hereby amended by deleting such section and replacing it with the following
language such that Section 5.3 of the Plan shall be and read in full as follows:

 

“5.3Vesting.  Subject to the forfeiture provisions of Section 5.4, a Participant
shall at all times be one hundred percent (100%) vested in the portion of the
Participant’s Account that is attributable to such Participant’s Deferrals and
earnings thereon. A Participant shall be one hundred percent (100%) vested in
the Participant’s Matching Awards, and on income earned on such Matching Awards
at the end of the Vesting Period.  A Participant shall become vested in any
Company discretionary contributions made on behalf of the Participant pursuant
to Section 5.2 at the time and subject to such conditions as may be determined
by the O&C Committee at the time that the discretionary contribution is
made.  Notwithstanding any other provision of this Plan, a Participant’s Account
shall become one hundred percent (100%) vested upon the Participant’s Normal
Retirement, death or Disability regardless of the applicable Vesting Period.”

 

3.  No Further Changes.  Except as expressly amended hereby, the Plan shall
remain in full force and effect in accordance with its terms.

 

4.  Defined Terms.  Unless otherwise defined herein, the capitalized terms used
herein shall have the meanings given to them in the Plan.

 

[SIGNATURE PAGE FOLLOWS]

 

 





--------------------------------------------------------------------------------

 



 

This Amendment No. 1 is executed by the undersigned officer of the Company on
February 25, 2015, to be effective as of the effective date first set forth
above.

 

 

 

 

 

ONCOR ELECTRIC DELIVERY COMPANY LLC

 

 

 

By: /s/ Deborah L. Dennis

 

Deborah L. Dennis

 

Senior Vice President, Human Resources & Corporate Affairs

 



--------------------------------------------------------------------------------